While concurring in the legal propositions as written by my Brother Justice McCLELLAN and in the opinion that the doctrine of error without injury could have been well invoked by the Court of Appeals in affirming the judgment of the trial court, I do not think that the Court of Appeals should be reversed for not invoking this doctrine. The opinion is silent upon the subject and I do not think that said court should be reversed for failing to consider and discuss a question. It is what said court decides and sets forth in its opinion that we should review, and not what it fails to consider and discuss. *Page 602